DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (US 20160058427), and further in view of Towfiq (US 20090043206 A1), Mochizuki (US 20170281136 A1), and Von Behren (US 20040044284 A1).
Regarding Claim 1, Nishigaki discloses an ultrasound diagnostic apparatus (Abstract – “An ultrasound probe and an ultrasound diagnostic apparatus are disclosed”), comprising:
An ultrasound probe (Abstract – “An ultrasound probe and an ultrasound diagnostic apparatus are disclosed”) including:
a plurality of transducers which transmit and receive ultrasound (Para [0013] – “a plurality of transducers which are arrayed in at least a predetermined first direction and which transmit ultrasound to a subject to receive a reflected wave”) arranged in a plurality of rows in a long axis direction, the rows aligned in a short axis direction (Fig. 3, 4a, and 4b);
an acoustic lens through which the ultrasound passes (Fig.11 – 22, Fig.12a – 222a, 222b, 222c, Fig.13a – 223a, 223b, 223c); and
a switching element which switches on and off of input of a driving signal to each row of the transducers and output of a receiving signal (Abstract – “A switching element turns off transmission and reception of the ultrasound of some of the plurality of transducers arrayed in the first direction”, Fig.4A, Fig.4B, Fig.12A, Fig.13A – 230a, 230b, 230c).
a transmitter which outputs a driving signal to each row of transducers in the ultrasound probe through switching of the switching element (Fig.2 – transmission driver 12 outputs a pulse signal to the transmission/reception switcher 14 which is connected to the probe elements including the switching element 230);
a receiver which obtains a receiving signal corresponding to each row of transducers from the ultrasound probe through the switching of the switching element (Fig.2 – the probe elements including the switching element 230 is connected to the transmitting/receiving switch 14 where the received signals are then sent to the receiving processor 13);
Although it is believed that Nishigaki still teaches the last limitation of claim 1 as interpreted by the office in the final office action mailed 2/26/2021.
Conversely if one argues that in an interpretation Nishigaki may not teach the specifics of the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers so that the plurality of ultrasound beams are excluded from one another up to a first predetermined depth and substantially do not have space between each other up to the first predetermined depth.
Towfiq discloses the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers so that the plurality of ultrasound beams are excluded from one another up to a first predetermined depth and do not have a blind spot of sensing between each other up to the first predetermined depth (Fig. 8E reproduced below discloses a lens 80 having a shape that guides the plurality of beams of each row of transducers to be excluded from one another up to the first predetermined depth as shown in Fig. 8E and do not have space between each other [do not have a blind spot] up to first predetermined depth, the beams have focal points therefore the beams are focused where the beams curve inward therefore the beams would be excluded up to a first predetermined depth which can be any depth under broadest reasonable interpretation).

    PNG
    media_image1.png
    282
    409
    media_image1.png
    Greyscale

Towfiq is an analogous art considering it is in the field of ultrasound arrays with lenses to provide multiple focal distances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the transducer array at desired locations along the path of the beam as the array's elevational aperture varies” (Towfiq - Para [0073]).
Conversely Nishigaki and Towfiq do not teach a first hardware processor which generates a plurality of separate needle portion images corresponding to the each row of transducers from the receiving signal corresponding to the each row of transducers, generates B mode image data, and generates composite image data combining the plurality of separate needle portion images with the B-mode image data.
However Mochizuki discloses a first hardware processor which generates a plurality of separate needle portion images (Abstract – “The transmission/reception circuit performs a first scan and a second scan, which are different in acoustic field in an elevation direction, by controlling at least one of transducers arranged along an azimuth direction and the elevation direction. The processing circuitry generates a first needle-enhanced image by using data acquired in the first scan, and generates a second needle-enhanced image by using data acquired in the second scan”) […] generates B mode image data (Para [0035] – “Specifically, the image generation circuit 53 generates an ultrasonic image from data generated by the B-mode processing circuit 51”), and generates composite image data combining the plurality of separate needle portion images with the B-mode image data (Fig. 8 shows the separate needle enhanced images combined together and then further combined with the b-mode image to form a composite image).
Mochizuki is an analogous art considering it is in the field of ultrasound imaging to form the best image of a needle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the composite image of Mochizuki to achieve the same results. One would have motivation to combine because the “a user can easily recognize positional relationship between the puncture needle 12 and the biological cross-section corresponding to the body-tissue image” (Mochizuki - Para [0076]).
As cited above Mochizuki discloses multiple scans which are different in acoustic field in an elevation direction therefore different transducer(s) within a row are used in each scan however Nishigaki, Towfiq, and Mochizuki do not teach a first hardware processor which generates a plurality of separate needle […] images corresponding to the each row of transducers from the receiving signal corresponding to the each row of transducers,
However Von Behren discloses a first hardware processor which generates a plurality of separate needle […] images corresponding to the each row of transducers from the receiving signal corresponding to the each row of transducers (Para [0052] – “Any one…of the rows 30, 32 and 34 define an elevation aperture”, Para [0052] – “A signal line 40, 42 and 44 connects with each of the elements such as the elevationally spaced elements 30, 32 and 34, respectively”, Para [0056] – “Different frames of data are combined to form an elevationally compounded image”, therefore an image is generated for each aperture/row to be compounded, Para [0034] discloses that each image is processed and Para [0036] discusses needle localization),
Von Behren is an analogous art considering it is in the field of ultrasound imaging for needle localization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the plurality of needle images corresponding to each row of Von Behren to achieve the same results. One would have motivation to combine because a narrow beam pattern provides better resolution as disclosed in Para [0029], therefore one can view the needle position from multiple positions with high resolution.
Regarding Claim 6, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1.
Nishigaki further discloses a second hardware processor which displays the composite image data on the display (Fig.2 – Image processor 16 which sends information to output display 19, (Para [0071] – “The output display 19 generates a control signal output from the CPU 15, and a driving signal of the display screen (each display pixel) according to the image data generated in the image processor 16”).
Regarding Claim 7, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1.
Conversely Nishigaki does not teach wherein, the first hardware processor uses a separate distinguishable expression for each of the plurality of separate needle portion images in the composite image data so that each of the plurality of separate needle portion images is distinguished for the others of the plurality of separate needle portion images.
However Mochizuki discloses wherein, the first hardware processor uses a separate distinguishable expression for each of the plurality of separate needle portion images in the composite image data so that each of the plurality of separate needle portion images is distinguished for the others of the plurality of separate needle portion images (Para [0075] – “in the puncture support image, the part of the puncture needle 12 included in the narrow-field needle-enhanced image may be indicated by a dotted area, while the rest of the puncture needle 12 included in the wide-field needle-enhanced image may be indicated by a hatched area” Para [0077] discloses different color maps may also be used for each of the needle-enhanced images [needle portion images], Para [0076] discloses that by distinguishing the images “a user can easily recognize positional relationship between the puncture needle 12 and the biological cross-section corresponding to the body-tissue image” therefore the needle portions are have distinguishable expressions in the composite image..
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the distinguishable expression for each image of Mochizuki to achieve the same results. One would have motivation to combine because “a user can more easily recognize positional relationship between the puncture needle 12 and acoustic fields” (Mochizuki - Para [0077]).
Regarding Claim 8, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1 and 7.
Nishigaki further discloses the expression is at least any one among displayed color (Para [0108] – “Such display for discrimination can be simply a character or an index displayed in or around the region We, or the color of the type of line of the outer frame of the region We can be changed”), saturation, brightness, and flashing (Para [0108] – “Alternatively, the display of the region We can be displayed blinking”).
Regarding Claim 9, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1.
Conversely Nishigaki does not teach the transducers are positioned so that there is no overlapping portion or space between the ultrasound beams until the first predetermined depth in the depth direction
However Towfiq discloses the transducers are positioned so that there is no overlapping portion or space between the ultrasound beams until the first predetermined depth in the depth direction (Fig. 8E reproduced above discloses a lens 80 having a shape that guides the plurality of beams of each row of transducers to be excluded from one another and therefore no overlapping up to the first predetermined depth as shown in Fig. 8E and do not have space between each other up to first predetermined depth, the beams have focal points therefore the beams are focused where the beams curve inward therefore the beams would be excluded up to a first predetermined depth which can be any depth under broadest reasonable interpretation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the transducer array at desired locations along the path of the beam as the array's elevational aperture varies” (Towfiq - Para [0073]).
Regarding Claim 10, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1.
Nishigaki further discloses the each row of transducers includes a central transducer (Fig. 3 – 210b) and side transducers on opposing sides of the central transducer (Fig. 3 – 210a and 210c) in the short axis direction (Fig. 3), the central transducer having a higher directivity peak than that of the side transducers (Fig.3 central transducer is wider than the side transducers therefore it can be assumed that the height of the directivity peak of the side transducers are lower compared to the central transducer as beam height is defined with the transducer elevation size therefore the smaller the elevation the smaller the height and therefore the central transducer would have a higher directivity peak or beam height).
Regarding Claim 14, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1.
Conversely Nishigaki does not teach wherein the first hardware processor generates a plurality of B-mode image data respectively corresponding to the each row of transducers and extracts the plurality of separate needle portion images from respective ones of the plurality of B-mode image data.
However Mochizuki discloses wherein the first hardware processor generates a plurality of B-mode image data […] and extracts the plurality of separate needle portion images from respective ones of the plurality of B-mode image data (Para [0035] – “Specifically, the image generation circuit 53 generates an ultrasonic image from data generated by the B-mode processing circuit 51 and the Doppler processing circuit 52”, Para [0059] – “An image in which only the puncture needle 12 is extracted can be acquired by performing predetermined processing such as gain adjustment on echo signals acquired in the needle-enhanced scan”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the needle extraction of Mochizuki to achieve the same results. One would have motivation to combine because it allows a user to apply distinguishing features to the needle extracted from each image and therefore “a user can more easily recognize positional relationship between the puncture needle 12 and acoustic fields” (Mochizuki - Para [0077]).
Conversely Nishigaki, Towfiq and Mochizuki do not teach wherein the first hardware processor generates a plurality of B-mode image data respectively corresponding to the each row of transducers.
However Von Behren discloses (Para [0052] – “Any one…of the rows 30, 32 and 34 define an elevation aperture”, Para [0056] – “Different frames of data are combined to form an elevationally compounded image”, therefore an image is generated for each aperture/row to be compounded, Para [0053] – “The detector 18 comprises a B-mode detector”, Para [0034] discloses that each image is processed and Para [0036] discusses needle localization).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the plurality of needle images corresponding to each row of Von Behren to achieve the same results. One would have motivation to combine because a narrow beam pattern provides better resolution as disclosed in Para [0029], therefore one can view the needle position from multiple positions with high resolution.
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (US 20160058427), Towfiq (US 20090043206 A1), Mochizuki (US 20170281136 A1), and Von Behren (US 20040044284 A1) as applied to claim 1 above, and further in view of Nikolov (US 20150245812).
Regarding Claim 3, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1.
Conversely Nishigaki does not teach wherein, the acoustic lens includes a lens corresponding to each row of transducers, and 
the lens corresponding to a row of transducers other than a center in the short axis direction has an aspherical shape which guides an ultrasound beam to be deflected toward an ultrasound beam passing a lens corresponding to the row of transducers at a center in the short axis direction.
However Nikolov discloses wherein, the acoustic lens includes a lens corresponding to each row of transducers (Fig. 5 reproduced below shows a lens (502, 402) for each row of transducers), and 

    PNG
    media_image2.png
    289
    343
    media_image2.png
    Greyscale

the lens corresponding to a row of transducers other than a center in the short axis direction has an aspherical shape which guides an ultrasound beam to be deflected toward an ultrasound beam passing a lens corresponding to the row of transducers at a center in the short axis direction (Fig. 5 shows the lens for each row of transducers where the center lens is a spherical lens and the lenses surrounding the center are aspherical [the lens appears to become flatter towards the outer edge], Fig. 5 also shows the focal point of the beams).
Nikolov is an analogous arts considering it is in the field of multi focal lenses for ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the multiple lenses of Nikolov to achieve the same results. One would have motivation to combine because “allows for achieving elevation focusing with a lower number of channels relative to a multi-rowed rectangular footprint and/or creating a narrow beam in elevation direction both close to and far from the transducer array” (Nikolov - Para [0047]).
Regarding Claim 4, Nishigaki, Towfiq, Mochizuki, Van Behren, and Nikolov disclose all the elements of the claimed invention as cited in claims 1 and 3.
Conversely Nishigaki does not teach the lens corresponding to the row of transducers other than the center in the short axis direction has a curvature to focus to the center in the short axis direction at a second predetermined depth which is deeper than the first predetermined depth
However Nikolov discloses the lens corresponding to the row of transducers other than the center in the short axis direction has a curvature to focus to the center in the short axis direction at a second predetermined depth which is deeper than the first predetermined depth (Fig. 5 reproduced above shows the focal distance of lenses 402 and 502, the focal distance for the outer transducers/lenses is at a second predetermined distance (504) deeper than the first (404))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the multiple lenses of Nikolov to achieve the same results. One would have motivation to combine because “allows for achieving elevation focusing with a lower number of channels relative to a multi-rowed rectangular footprint and/or creating a narrow beam in elevation direction both close to and far from the transducer array” (Nikolov - Para [0047]).
Regarding Claim 12, Nishigaki, Towfiq, Mochizuki, Van Behren, and Nikolov disclose all the elements of the claimed invention as cited in claims 1 and 3. 
Conversely Nishigaki does not teach wherein each lens corresponding to one of the rows of transducers other than the center in the short axis direction has an aspherical shape each formed from different short axis lenses.
However Nikolov discloses wherein each lens corresponding to one of the rows of transducers other than the center in the short axis direction has an aspherical shape each formed from different short axis lenses (Fig. 5 reproduced above shows separate lenses for each transducer and also shows that the center lens is a spherical lens and the lenses surrounding the center are aspherical [the lens appears to become flatter towards the outer edge], Fig. 5 also shows the focal point of the beams).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the multiple lenses of Nikolov to achieve the same results. One would have motivation to combine because “allows for achieving elevation focusing with a lower number of channels relative to a multi-rowed rectangular footprint and/or creating a narrow beam in elevation direction both close to and far from the transducer array” (Nikolov - Para [0047]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (US 20160058427), Towfiq (US 20090043206 A1) Mochizuki (US 20170281136 A1), and Von Behren (US 20040044284 A1) as applied to claim 1 above, and further in view of Kim (US 20100256488).
Regarding Claim 11, Nishigaki, Towfiq, Mochizuki, and Van Behren disclose all the elements of the claimed invention as cited in claim 1. 
Conversely Nishigaki does not teach wherein the first predetermined depth occurs at a depth where adjacent ones of the plurality of ultrasound beams become the same level which is -6[dB] to -12[dB] from a peak of the transmitting ultrasound beam.
However Towfiq discloses where adjacent ones of the plurality of ultrasound beams become the same level (Fig. 8E reproduced above discloses a lens 80 having a shape that guides the plurality of adjacent beams of each row of transducers to be excluded from one another up to the first predetermined depth (the first dot) as shown in Fig. 8E, therefore the plurality of ultrasound beams converge at the same level at the first dot)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the lens shape of Towfiq to achieve the same results. One would have motivation to combine because the “lens improves the ability to focus the transducer array at desired locations along the path of the beam as the array's elevational aperture varies” (Towfiq - Para [0073]).
Conversely Nishigaki and Towfiq do not teach wherein the first predetermined depth occurs at a depth which is -6[dB] to -12[dB] from a peak of the transmitting ultrasound beam
However Kim discloses wherein the first predetermined depth occurs at a depth which is -6[dB] to -12[dB] from a peak of the transmitting ultrasound beam (Para [0075] – “Based on these parameters and a single transmit focus and dynamic receive focusing, Field II simulation software predicts a −6 dB lateral and axial beam width of 200 μm and 50 μm, respectively. The −6 dB depth of focus is 4.8 mm”).
Kim is an analogous arts considering it is in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishigaki to incorporate the depth of Kim to achieve the same results. One would have motivation to combine because “the ultrasound that is generated by the ultrasonic transducer array 101 may be able to focus on tissue that is located within 75 millimeters or less from the aperture of the transducer” (Kim - Para [0051])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5967985A – Hayakawa discloses an ultrasound apparatus that adjusts the beam focus to visualize a needle as it increases its depth within a subject.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/R.C.L./Examiner, Art Unit 3793        
/JASON M IP/Primary Examiner, Art Unit 3793